Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
FINAL ACTION
	This action is in response to original filing made on 2/01/2021. Claim 16 is amended. Claims 16-20 are pending.
Response to Arguments – 
Examiner’s Response - Specification (Title)
The examiner withdraws the objection to applicant’s specification in view of applicant’s title amendment. 
Examiner’s Response – Double Patenting
	The examiner withdraws the rejection made under Double Patenting in view of the approval of applicant’s Terminal Disclaimer filed on 2/1/2021.
Examiner’s Remarks - Claim Rejections - 35 USC § 101
The examiner withdraws the rejection made under 35 USC § 101 in view of applicant’s claim amendment. 
Examiner’s Remarks - Claim Rejections - 35 USC § 103
The examiner notes that the applicant has amended each independent claim to recite the feature(s) of, “communicating information with wireless signals from each of plural IoT sensors to at least one of plural IoT gateways and communicating information with wireless signals between the 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Chambers et al. (US Patent No. 6,480,473 and Chambers hereinafter) in view of Fenchel (US Patent No. 6,321,344) and further in view of Chow et al. (US Patent Publication No. 2018/0091506 and Chow hereinafter (cited from IDS 2/2/2021)).

As to claim 16, Chamber teaches a method for securing plural IoT gateways interfaced with a network, the method comprising: 
storing an order for passing a token around in non-transitory memory of the plural IoT gateways (i.e.,. …teaches in column 2 lines 55-60 the following: “causes the polling token to be propagated node-by-node over the network from predecessor nodes to successor nodes”.); 
storing a schedule in non-transitory memory of each of the plural IoT gateways to communicate the token (i.e., …teaches in column 2 lines 60-67 and column 3 lines 1-5 the following: “the duration of 
monitoring at each of the plural IoT gateways receipt of the token based upon the defined order and schedule (i.e.,. …teaches in column 18 lines 10-20 the following: “protocol then monitors for a response to the IHAT message in a conditional branch step 704. The only nodes that are permitted to respond to such a message are other current token holders.”.).

Chambers does not expressly teach: 
and issuing a threat alert from one of the plural IoT gateways if the one of the plural IoT gateways detects either an invalid token or a failure to receive a valid token at a scheduled time in the stored order.
In this instance the examiner notes the teachings of prior reference Fenchel. 
Fenchel teaches in column 4 lines 24-35 the following: “then A passes the Watchdog token to B, and the ghost token to C. If C fails to receive the Watchdog token, (within a set time), from B, then C suspects B is in trouble; it changes the ghost token to a Watchdog token, and passes the Watchdog token on to D, and the ghost token to A. C also changes B's state to "suspect". D then attempts to contact B.”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Chamber with the teachings of Fenchel by including the feature of alert notification. Utilizing alert notification as taught by Fenchel above allows a system to provide comprehensive threat detection and therefore provides the motivation in this instance to combine the references. The examiner contends that by combining the references, Chamber’s system will obtain the capability to provide enhanced system security. 


communicating information with wireless signals from each of plural IoT sensors to at least one of plural IoT gateways;
communicating information with wireless signals between the plural IoT gateways.
In this instance the examiner notes the teachings of prior art reference Chow. 
With regards to applicant’s claim limitation element of, “communicating information with wireless signals from each of plural IoT sensors to at least one of plural IoT gateways”, Chow illustrates in figure 1, communication between multiple IoT devices and multiple hub/gateway devices. The examiner notes that figure 1 illustrates tells us that Hub devices are between the provisioning system, the User Device, networks, and IOT devices. 
	With regards to applicant’s claim limitation element of, “communicating information with wireless signals between the plural IoT gateways”, Chow illustrates in figure 1, communication between multiple IoT devices and multiple hub/gateway devices. The examiner notes that figure 1 illustrates tells us that Hub devices are between the provisioning system, the User Device, networks, and IOT devices. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Chamber and Fenchel with the teachings of Chow by including the feature of network hub devices. Utilizing network hub devices as taught by Chow above allows a system to provide comprehensive network communication and therefore provides the motivation in this instance to combine the references. The examiner contends that by combining the references, the system of Chamber and Fenchel system will obtain the capability to provide enhanced network data communication. 

Claims 16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US Patent No. 7,613,205) in view of Fenchel and further in view of Chow.

As to claim 16, Chen teaches a method for securing plural IoT gateways interfaced with a network, the method comprising: 
storing an order for passing a token around in non-transitory memory of the plural IoT gateways (i.e.,. …teaches in column 3 lines 1-10 the following: “a TSC can transmit only if it is granted the token by the TMD. Generally speaking, the token is granted in accordance with some token time-sharing schedule. The token time-sharing schedule may specify that all TSCs would be granted the token for an equal amount of time. The token time-sharing schedule may also specify that certain TSCs be granted the token for a longer period of time than others (e.g., to allow for a heavily used server, for example). The token time-sharing schedule may also specify that the TSCs be granted the token on a round-robin basis, or that certain TSCs may take precedence.”.); 
storing a schedule in non-transitory memory of each of the plural IoT gateways to communicate the token (i.e., …teaches in column 3 lines 1-10 the following: “a TSC can transmit only if it is granted the token by the TMD. Generally speaking, the token is granted in accordance with some token time-sharing schedule. The token time-sharing schedule may specify that all TSCs would be granted the token for an equal amount of time. The token time-sharing schedule may also specify that certain TSCs be granted the token for a longer period of time than others (e.g., to allow for a heavily used server, for example). The token time-sharing schedule may also specify that the TSCs be granted the token on a round-robin basis, or that certain TSCs may take precedence.”.); 
monitoring at each of the plural IoT gateways receipt of the token based upon the defined order and schedule (i.e.,. …teaches in column 18 lines 10-20 the following: “protocol then monitors for a response to the IHAT message in a conditional branch step 704. The only nodes that are permitted to respond to such a message are other current token holders.”.).

Chen does not expressly teach: 

In this instance the examiner notes the teachings of prior reference Fenchel. 
Fenchel teaches in column 4 lines 24-35 the following: “then A passes the Watchdog token to B, and the ghost token to C. If C fails to receive the Watchdog token, (within a set time), from B, then C suspects B is in trouble; it changes the ghost token to a Watchdog token, and passes the Watchdog token on to D, and the ghost token to A. C also changes B's state to "suspect". D then attempts to contact B.”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Chen with the teachings of Fenchel by including the feature of alert notification. Utilizing alert notification as taught by Fenchel above allows a system to provide comprehensive threat detection and therefore provides the motivation in this instance to combine the references. The examiner contends that by combining the references, Chen's system will obtain the capability to provide enhanced system security. 

The system of Chen and Frenchel do not expressly teach:
communicating information with wireless signals from each of plural IoT sensors to at least one of plural IoT gateways;
communicating information with wireless signals between the plural IoT gateways.
In this instance the examiner notes the teachings of prior art reference Chow. 
With regards to applicant’s claim limitation element of, “communicating information with wireless signals from each of plural IoT sensors to at least one of plural IoT gateways”, Chow illustrates in figure 1, communication between multiple IoT devices and multiple hub/gateway devices. The 
	With regards to applicant’s claim limitation element of, “communicating information with wireless signals between the plural IoT gateways”, Chow illustrates in figure 1, communication between multiple IoT devices and multiple hub/gateway devices. The examiner notes that figure 1 illustrates tells us that Hub devices are between the provisioning system, the User Device, networks, and IOT devices. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Chen and Fenchel with the teachings of Chow by including the feature of network hub devices. Utilizing network hub devices as taught by Chow above allows a system to provide comprehensive network communication and therefore provides the motivation in this instance to combine the references. The examiner contends that by combining the references, the system of Chen and Fenchel system will obtain the capability to provide enhanced network data communication. 

As to claim 18, the system of Chen teaches propagating a token however Chen does not expressly teach a method of Claim 16 further comprising: adjusting a content of the token at each communication from each of the plural IoT gateways; and verifying the content of the token at receipt of the token at each of the plural IoT gateways to determine the token as valid.
In this instance the examiner notes the teachings of prior art reference Fenchel. 
With regards to applicant’s claim limitation element of, “adjusting a content of the token at each communication from each of the plural IoT gateways”, Fenchel teaches in column 4 lines 40-45 the following: “In case B is very, very slow, it will send C the Watchdog token, but it is after C should have received the token. C has already converted the ghost token to a Watchdog token and passed it on to D. By inspecting the sequence number in the Watchdog token, C is able to deduce that this token is late…”.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Chen with the teachings of Fenchel by including the feature of token updating. Utilizing token updating as taught by Fenchel above allows a system to provide comprehensive threat detection and therefore provides the motivation in this instance to combine the references. The examiner contends that by combining the references, Chen's system will obtain the capability to provide enhanced system security. 

As to claim 19, the system of Chen teaches propagating a token however Chen does not expressly teach a method of Claim 18 further comprising: detecting a failure to receive a token at a scheduled time at one of the plural IoT gateways and in response to the detecting, adjusting content of the token to indicated the failure before communicating the token to another of the plural IoT gateways.
In this instance the examiner notes the teachings of prior art reference Fenchel. 
With regards to applicant’s claim limitation element of, “detecting a failure to receive a token at a scheduled time at one of the plural IoT gateways and in response to the detecting”, Fenchel teaches in column 4 lines 24-35 the following: “then A passes the Watchdog token to B, and the ghost token to C. If C fails to receive the Watchdog token, (within a set time), from B, then C suspects B is in trouble; it changes the ghost token to a Watchdog token, and passes the Watchdog token on to D, and the ghost token to A. C also changes B's state to "suspect". D then attempts to contact B.”.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Chen with the teachings of Fenchel by including the feature of token updating. Utilizing token updating as taught by Fenchel above allows a system to provide comprehensive threat detection and therefore provides the motivation in this instance to combine the references. The examiner contends that by combining the references, Chen's system will obtain the capability to provide enhanced system security. 

As to claim 20, Chen teaches a method of Claim 19 wherein the defining an order further comprises: defining with logic at each of the plural loT gateways at least first and second near-peers of each of the plural IoT gateways (i.e., …teaches in column 5 lines 3-10 the following: “packet of data which carries information identifying itself as a token-assignment network configuration and/or maintenance packet, as well as information identifying the token-assignment network to which the token is associated, the identity of the token recipient computer, and the time duration during which transmission is permitted. During the token-assignment network configuration period, handshaking packets”.); 
and coordinating at each of the plural loT gateways to receive a token from at least one near- peer and to send a token to at least another of the near-peer (i.e., …teaches in column 5 lines 3-10 the following: “packet of data which carries information identifying itself as a token-assignment network .

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Chen and Frenchel in view of Chow as applied to claim 16 above and further in view of Thyni et al. (US Patent Publication No. 2014/0089503 and Thyni hereinafter).

As to claim 17, the system of Chen, Fenchel and Chow teaches token propagation however neither reference expressly teaches a method of Claim 16 further comprising: monitoring port accesses at the plural IoT gateways; 
and adjusting the schedule based upon the number and type of monitored port accesses.
In this instance the examiner notes the teachings of prior reference Thyni. 
With regards to applicant’s claim limitation elment of, “monitoring port accesses at the plural IoT gateways”, Thyni teaches in paragraph 0107 the following: “monitoring of all interface ports and access connections ”.
With regards to applicant’s claim limitation element of, “and adjusting the schedule based upon the number and type of monitored port accesses”, Thyni illustrates in figure 5 connection selection based on monitored port connection information.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Chen, Fenchel and Chow with the teachings of Thyni by including the feature of connection monitoring. Utilizing connection monitoring as taught by Thyni above allows a system to provide comprehensive load balancing and therefore provides the motivation . 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN F WRIGHT whose telephone number is (571)270-3826.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni Shiferaw can be reached on (571)272-3867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/BRYAN F WRIGHT/Examiner, Art Unit 2497